Citation Nr: 0630844	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left great toe 
disability.  

2.  Entitlement to service connection for a left leg 
disability.  

3.  Entitlement to service connection for a left foot 
disability.  

4.  Entitlement to service connection for a disability of the 
pelvis.  

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was sent a VCAA letter as to the issues of 
service connection for a left great toe disability and 
service connection for a left leg disability.  The other 
issues were not addressed.  Accordingly, the agency of 
original jurisdiction (AOJ) should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed as to all issues on appeal.  The notification should 
provide the directives regarding a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board notes that efforts were made to obtain the 
veteran's service medical records to include morning reports 
and Surgeon General records, but they were nearly all 
destroyed in a fire.  When a veteran's service records are 
unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In support of his claim of service connection for the left 
great toe, left leg, left ankle, pelvis, and low back, the 
veteran has submitted lay evidence to include statements from 
service buddies who served with the veteran or encountered 
the veteran during service and who remembered that he was in 
an accident during service in which he injured the multiple 
areas indicated.  

As indicated, there are no service medical records to review, 
other than one extract from the Office of the Surgeon General 
which is not pertinent to the current appeal.  VA has 
attempted to obtain all available records, but the efforts, 
except for the one report, were all futile.  The veteran gave 
an approximate date of the accident as being April 1946, and 
he has reported that the accident may have occurred as late 
as the Summer of 1946.  However, he has indicated that he is 
not entirely clear on the exact date.  VA attempted to obtain 
morning reports from April 1946 to June 1946.  The veteran 
indicated that the date may have been incorrect and also, 
once he was injured, he continued to have problems.  Although 
it appears that the request for morning reports encompassed 
part of the Spring and part of the Summer of 1946, a request 
encompassing the remainder of the veteran's active duty 
should be made particularly in light of the veteran's 
inability to remember the exact date of the accident.  As 
such, a new request should be made to obtain the veteran's 
morning reports from January 24, 1945 to December 12, 1946.  
In addition, the veteran indicated that he was treated in the 
Spring of 1946 at the 29th General Hospital in Seoul, Korea.  
An attempt should be made to locate any records of 
hospitalization of the veteran from this facility.   

In light of VA's heightened duty to assist, the Board finds 
that the veteran should also be afforded a VA examination to 
determine if he has the claimed disabilities and, if so, if 
it is as likely as not that they were incurred during service 
when he purportedly was struck by a motor vehicle.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Contact the National Personnel 
Records Center and request the veteran's 
morning reports for the period of January 
24, 1945 to June 1946 and from July 1946 
to December 12, 1946.  Any records 
available should be associated with the 
claims file.  

3.  Request from the appropriate 
repository all available records of 
hospitalization of the veteran at the 
29th General Hospital in Seoul, Korea for 
1946.  Any records available should be 
associated with the claims file.  

4.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should determine if the veteran has 
current disabilities of the left great toe, 
left leg, left ankle, pelvis, and low back.  
If so, the examiner should opine if it is as 
likely as not that each identified 
disabilities was incurred during service when 
the veteran purportedly was struck by a motor 
vehicle.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal which addressed 
evidence and argument added since the January 
2005 statement of the case, and the veteran 
should be afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

